DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-13 in the reply filed on June 13, 2022 is acknowledged.  The traversal is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “expandible” in line 7 of the claim. It is suggested this limitation be corrected to “expandable”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surgical cable" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation be “the suture” for examination purposes. 
	Claim 6 recites the limitation “a suture” in line 2 of the claim. Although the suture is not positively recited in claims 1 or 6, claim 1 already previously recites that the body is configured to receive a suture through the central void. Therefore, it is unclear whether this limitation refers to the same suture configured to be inserted into the central void in claim 1 or an additional suture configured to be inserted into the central void. 
	Claim 9 recites the limitation “a suture” in line 3 of the claim. Although the suture is not positively recited in claims 1 or 9, claim 1 already previously recites that the body is configured to receive a suture through the central void. Therefore, it is unclear whether this limitation refers to the same suture configured to be inserted into the central void in claim 1 or an additional suture configured to be inserted into the central void. 
	Claim 11 recites the limitation “the channel” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
	Claim 22 recites the limitation “said multiple grooves” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golds (EP 0591991).
Regarding claim 1,  Golds teaches a suture anchor comprising: a body (16) having a longitudinal axis, a first end and a second end spaced from said first end along said longitudinal axis, the body comprising: a cylindrical wall having an outer surface and an inner surface (28), said inner surface defining a central void (22) to receive a suture there through, said central void having a cross-section with a size, said cylindrical wall being configured to be radial expandable and radially collapsible (C:4, L:50-58) wherein said inner surface is operable to move radially outward to increase said size of said cross-section to receive the surgical cable therein and to move radially inward to decrease said size of said cross-section wherein when a portion of suture is in said central void and said cylindrical wall is radially collapsed onto the portion of the suture, said inner surface is operable to impart radial compression on the portion of the suture to thereby retain the suture therein (C:4, L:50-58; Figures 2 and 10).
Regarding claim 2, Golds teaches all of the limitations set forth in claim 1, wherein a maximum transverse dimension of the said outer surface at the said first end is less than or equal to a maximum transverse dimension of the said outer surface at the said second end (conical shape, figures 1 and 3).
Regarding claim 3, Golds teaches all of the limitations set forth in claim 2, wherein a minimum transverse dimension of the said central void at said first end is equal to a minimum transverse dimension of the said central void at the said second end (figure 3).
Regarding claim 6, Golds teaches all of the limitations set forth in claim 1, wherein since the suture is not positively recited, the limitation “said body is configured to receive a suture through said central void of said body such that said body provides greater than or equal to 2500 psi over an area of the suture measuring 0.05 square inches or less” is a functional limitation. As long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the claim. In the instant case, since the pressure over area of the suture is a result effective variable of the suture retained within, the materials of a suture can be selected such that the body provides greater than or equal to 2500 psi over an area of the suture measuring 0.05 square inches or less, as claimed, and therefore the prior art is capable of performing the recited functions. 
Regarding claim 21, Golds discloses all of the limitations set forth in claim 1, wherein the inner surface has multiple grooves (26), each groove of said multiple grooves is spaced about a longitudinal axis of the central void and extends between said first end and said second end (figure 3). 
Regarding claim 4, Golds discloses all of the limitations set forth in claim 21, wherein the multiple grooves comprise a first groove, a second grove, a third groove, and a fourth groove (figure 2).
Regarding claim 5, Golds discloses all of the limitations set forth in claim 4, wherein the inner surface comprises: a first portion positioned between said first groove and said second grove; and a second portion of said inner surface positioned between said third and fourth grooves (See image below).

    PNG
    media_image1.png
    457
    508
    media_image1.png
    Greyscale


Regarding claim 22, Golds teaches all of the limitations set forth in claim 1, wherein multiple grooves (26) form a set of inside fingers (20), and said outer surface includes a set of outside fingers (32).
Regarding claim 7, Golds teaches all of the limitations set forth in claim 22, wherein said set of outside fingers comprise at least 7 radial fingers (each inside fingers comprises 2 outside fingers. Since there are 4 inside fingers, there are 8 outside fingers (figures 2, 3).
Regarding claim 8, Golds teaches all of the limitations set forth in claim 22, further comprising a retaining collar (12) configured to receive said body (figure 9).
Regarding claim 9, Golds teaches all of the limitations set forth in claim 8, wherein said retaining collar (12) is configured to compress said first end of the body such that the radial arrangement of compressive fingers is configured to impart radial compression on a suture inserted within said central void of said body when said body is positioned in said retaining collar (figure 9).
Regarding claim 10, Golds teaches all of the limitations set forth in claim 8, wherein each groove of the multiple grooves extends radially outward from a longitudinal axis of said central void of said body (figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Golds (EP 0591991), as applied to claim 8 above, and further in view of Ek et al (WO 97/30639)
Regarding claims 11 and 13, Golds teaches all of the limitations set forth in claim 8, wherein the retaining collar (12) comprises: a first end configured to be inserted into a bone; and a second end, wherein the said first end of the retaining collar is configured to compress the said first end of the said body such that each groove of the multiple grooves applies a uniform pressure onto a cable suture extending through the channel said central void of the said body (figure 10). Golds does not teach the second end having a flange extending outward from the channel of the retaining collar. However, Ek et al (hereafter Ek) teaches a suture loop locking device comprising a retaining collar (212) having a first end configured to be inserted into bone (236b) and a second end (236a) having a flange (D1) extending outward from the channel (216) of the retaining collar (figure 10) in order to engage with a deployment device. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the retaining collar of Golds, further include flange extending outward from the channel of the retaining collar, in order to engage with the distal end of a deployment device, such as the one taught by Ek, in order to insert the suture loop locking device into the body, wherein the flange of the modified device would be configured to contact a surface of the bone such that the flange limits movement of the retaining collar in a first direction toward the bone.
Regarding claim 12, Golds in view of Ek teaches all of the limitations set forth in claim 11, wherein Ek further teaches it was known in the art at the time of the invention to make the channel of the retaining collar have a maximum transverse dimension at the first end of the retaining collar that is less than the maximum transverse dimension of said outer surface of said body at said first end of the said body (216a) to define a progressively constricting opening and securely clamp the suture therein (P:5, L:30-35, P:6, L:5-11) such that the clamping force applied to the suture exceeds the force used to insert the body into the retaining collar. Therefore, it also would have been obvious to one with ordinary skill in the art at the time of the invention to further include an inclined ramp on the inner surface of the retaining collar of Golds in view of Ek in order to provide a mechanical advantage during insertion so that the clamping force applied to the suture exceeds the force used to insert the body within the retaining collar. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T DANG/Primary Examiner, Art Unit 3771